ORDER
PER CURIAM.
James Howard appeals the modification of his decree of dissolution. The decree ordered him to pay $220 per month maintenance to his wife. The modification order reduced the maintenance obligation to $135 per month. James Howard contends he should not have to pay any maintenance.
The modification order is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no prece-dential value.
Judgment affirmed in accordance with Rule 84.16(b).